EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER UNDER SECTION (Subsections (a)and (b)of Section1350, Chapter63 of Title 18, United States Code) In connection with the quarterly report on Form 10-Q of GFR Pharmaceuticals, Inc. (the “Company”) for the quarter ended March 31, 2012 as filed with the Securities and Exchange Commission as of the date hereof (the "Report"), I, Zhong Ya Li, Chief financial officer of us, hereby certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: May 10, 2012 By: /s/Zhong Ya Li Zhong Ya Li, Chief Financial Officer
